Per Curiam.
This is 'a proceeding in mandamus. It is brought to this- court by writ of error. After return to the alternative writ had been made an attorney was appointed by order of the court to take the testimony of witnesses and report same to the court. Pursuant to- this order testimony was taken as if it were a chancery cause. There is no bill *28of exceptions in the record but the record contains what purports to be a copy of the evidence. The motion to strike the pages of the record containing this evidence should be granted. ■ '
The motion to strike is granted.
Taylor, C. J., and Whitfield, Ellis, Browne and West, J. J., concur.